COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 FREDERICK OWEN HAIMAN,                                       No. 08-12-00361-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            383rd District Court
                                               §
 DEANNA LYNNELL                                                 of County, Texas
 SHUTES-HAIMAN,                                §
                                                                      (TC # )
                       Appellee.               §


                                MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it has jurisdiction

of the appeal. Rule 26.1 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a civil case when notice of appeal is filed within thirty days after the judgment is

signed, unless a motion for new trial is timely filed. TEX.R.APP.P. 26.1. When a motion for new

trial has been filed, notice of appeal must be filed within ninety days after the judgment is

signed. Id. A notice of appeal is considered timely if filed within fifteen days of the due date

and accompanied by a reasonable explanation for the failure to file on the due date. Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       Appellant is attempting to appeal an order signed on August 17, 2012. Appellant timely

filed a motion for new trial. Thus, his notice of appeal was due to be filed no later than
November 15, 2012. Appellant did not file his notice of appeal until December 10, 2012.

Because Appellant did not file the notice of appeal or a motion for extension of time within the

time specified by the Rules of Appellate Procedure, this Court does not have jurisdiction over the

appeal. Accordingly, we dismiss the appeal for want of jurisdiction.


March 28, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-